Motion granted and Order filed June 9, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00185-CV
                                   ____________

                  NOBLE DRILLING (U.S.) LLC, Appellant

                                        V.

                          ERIC WHEELER, Appellee


                    On Appeal from the 434th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 21-DCV-287270

                                     ORDER

      On May 6, 2022, this court entered an order staying an order the trial court
signed on March 2, 2022 regarding injunctive relief. Now before the court is the
parties’ joint motion seeking to temporarily lift that stay for the sole purpose of
allowing the trial court to sign an amended temporary injunction order that includes
entries for a trial date and bond amount pursuant to Texas Rules of Civil Procedure
683 and 684. The motion is GRANTED. This court’s stay of May 6, 2022 is lifted
for the sole purpose of allowing the trial court to sign the amended temporary
injunction order contemplated by the motion. The trial court clerk is ordered to
forward to this court a supplemental clerk’s record containing a signed copy of the
amended temporary injunction order within seven days of the trial court signing it.
Appellant shall file its amended brief within ten days of the trial court signing the
amended temporary injunction order, and appellee’s amended brief shall be due
within ten days of appellant filing their amended brief. No extensions of these
briefing deadlines will be granted absent exceptional circumstances.

                                       PER CURIAM

Panel Consists of Justices Jewell, Zimmerer, and Hassan.




                                         2